Cite as: 559 U. S. ____ (2010)             1

                     STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
     FLORIDA v. THOMAS WILLIAM RIGTERINK
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF FLORIDA

              No. 08–1229. Decided March 1, 2010 


   The motion of respondent for leave to proceed in forma
pauperis and the petition for a writ of certiorari are
granted. The judgment is vacated, and the case is re
manded to the Supreme Court of Florida for further con
sideration in light of Florida v. Powell, 559 U. S. ___
(2010).
   JUSTICE STEVENS, dissenting.
   In my view, the judgment below rested upon an ade
quate and independent state ground and the Court there
fore lacks jurisdiction over this case. See Florida v. Pow
ell, 559 U. S. ___, ___ (2010) (slip op., at 1–8) (STEVENS, J.,
dissenting). Indeed, the independence of the state-law
ground in this case is even clearer than in Powell because
the Florida Supreme Court expressly acknowledged its
obligation “ ‘to give independent legal import to every
phrase and clause contained’ ” in the State Constitution, 2
So. 3d 221, 241 (2009) (quoting Traylor v. State, 596 So. 2d
957, 962 (Fla. 1992)), and stated that “the federal Consti
tution sets the floor, not the ceiling, and this Court retains
the ability to interpret the right against self-incrimination
afforded by the Florida Constitution more broadly than
that afforded by its federal counterpart,” 2 So. 3d, at 241.
Because the independence of the state-law ground is “clear
from the face of the opinion,” Michigan v. Long, 463 U. S.
1032, 1041 (1983), we do not have power to vacate the
judgment of the Florida Supreme Court.
   I therefore respectfully dissent.